AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                            Page I ofl   I
                                                                                UNITED STATES DISTRICT COURT
                                                                                                SOUTHERN DISTRICT OF CALIFORNIA

                                                     United States of America                                             JUDGMENT IN A CRIMINAL CASE
                                                                                V.                                        (For Offenses Committed On or After November 1, 1987)


                                        Genovera Gonzalez-Martinez                                                        Case Number: 3:19-mj-24047

                                                                                                                          Donald L Levine
                                                                                                                          Defendant's Atton y


REGISTRATION NO. 8954 4298                                                                                                                              FILED
THE DEFENDANT:                                                                                                                                          OCT 15 2019
 0 pleaded guilty to count(s) 1 of Complaint
 •    was found guilty to count( s)                                          SOUTHERN ~-S. DIST~t_GT COURT
      after a plea of not guilty.                                           'DJ                          .
                                                                                                      DEPUTY
                                                                                                                                                                                   ....   ~




      Accordingly, the defendantis adjudged guilty of such count(s), which involve the following oftense(sJ:
Title & Section                                                             Nature of Offense                                                               Count Number(s)
8:1325                                                                      ILLEGAL ENTRY (Misdemeanor)                                                     1

 D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                                     \/'
                                                                    ,[\ TIME SERVED                                    D _ _ _ _ _ _ _ _ _ days

 0 Assessment: $10 WAIVED                                                                             0 Fine: WAIVED
 0 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States/ Atto,ney
                    \   of. any material change in the defendant's economic circumstances.
                                                                                ,-,   ·•·,,

                              //
                            >'"                               \   ,,··                  /jl,,
                        /                                     v,·                     ,-: l                             Tuesday, October 15, 2019
                                  ,_f" ·----y //l7 ! J{ {. [\. ; ,. I
                    l                                                                                                   Date oflmposition of Sentence
                /                                                                _1      ,J


           ,/                       l. ".,.,-(.••i.f-·• ,J \ i X l    /1 \ //!
      "                            1 ,, -   r         1I1 , V \ l     ·.i \ i
                                   \ .-: \,,'')\A:                   :
      Jl
Received                            ~                 ,.{ t              \ /\" .\,}- _. ,,/.    1,,
                                                                                                       ,•,,,:'·1;
                                                                                                       ,•.




                             DUSM                                         '•l                   \      I'°
                                    \                                                            '~-· ti
                                                                                                                        ! ~ ~ A l l . R Y M. KURRl'N
                                        ;;,
                                         '                                                                              UNITED STATES MAGISTRATE JUDGE
                                          '\
                                               ',,


Clerk's Office Copy                                                                                                                                                  3: 19-mj-2404 7

                                                                                                                                                                                                   I
